IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


VAMSIDHAR VURIMINDI,                      : No. 206 EAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
DAVID SCOTT RUDENSTEIN, ESQUIRE,          :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.